Appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board which reversed a decision of a referee sustaining a determination of the Industrial Commissioner disqualifying claimant for unemployment insurance benefits for refusing referral to employment without good cause. Claimant had been employed by a kodak company as a “reel assembler”. On January 14, 1949, she voluntarily quit the job. On March 25, 1949, she filed a claim for unemployment insurance. On April 21, 1949, claimant was offered employment with her former employer as a “ film spooler ” at the prevailing wage rate. It is without dispute that she was “reasonably fitted by training and experience ” for the work offered. It involved work in a “ dark room ” and claimant declined the employment because she believed she “would be unable to do justice to the work” and feared that the employment “might injure her health”. She refused to even give the employment a trial. There is no proof in the record that claimant is physically unable to do the work or that the nature of the work would be detrimental to her health. Her thoughts, or expressed fears on that subject, unsupported by factual evidence, do not constitute good cause for refusing the employment, as a matter of law. Decision appealed from reversed, on the law, without costs, and the determination of the referee reinstated. Foster, P. J., Heffernan, Brewster, Deyo and Coon, JJ., concur.